 

Exhibit 10.1

 

[image_001.jpg] 

 

December 8, 2014

 

Surna, Inc.

1780 55th Street

Boulder, CO 80301

 

Dear David:

 

The following is an agreement between Surna, Inc. (the “Company”) and David W.
Traylor for the position with the Company of Chief Business Officer (“CBO”)
reporting to the CEO (the “Agreement”). Your preliminary responsibilities and
tasks may include but not be limited to what is listed in Exhibit A. If you
decide to join the Company, there shall be a preliminary period of employment
(“Preliminary Period”) and a post-preliminary period of employment
(“Post-Preliminary Period”). Currently, the Company believes the Preliminary
Period will not last longer than six (6) months.

 

Preliminary Period Compensation and Benefits

 

During the Preliminary Period, you will be paid on a semi-monthly basis at an
annual base rate of one hundred ten thousand four hundred ($110,400). You will
be paid in accordance with the Company’s current standard payroll practices.

 

In addition, as part of the Preliminary Period compensation you will receive a
one-time sign-on bonus of twelve thousand five hundred dollars ($12,500) to be
paid upon execution of this Agreement.

 

During the Preliminary Period, you will not receive typical company-provided
benefits, including healthcare and D&O insurance.

 

Post-Preliminary Period Compensation and Benefits

 

During the Post-Preliminary Period, your initial salary level shall be defined
as an annual base that is increased from the Preliminary Period and increased in
a similar fashion to other senior level managers of the Company that were
employed on the effective date of this Agreement. You will be paid in accordance
with the Company’s standard payroll practices for the Post-Preliminary Period.

 

During the Post-Preliminary Period, you will also be eligible to participate in
the Company’s standard employee benefit programs. You should note that the
Company may modify job titles, salaries, and benefits from time to time as it
deems necessary. The expenses eligible for reimbursement under this Agreement in
any year shall not affect any expenses eligible for reimbursement or in-kind
benefits in any other year. Your rights under this Agreement concerning
reimbursements are not subject to liquidation or exchange for any other benefit.

 

Vacation

 

CBO shall be entitled to three (3) weeks of paid vacation upon entrance into the
Post-Preliminary Period accept that, Company agrees to provide reasonable
accommodation to immediately allow for vacation benefits.

 



 

 

 

Hire Option Grant

 

Subject to approval by the Company after the effective date of this Agreement,
which will not be unreasonably withheld, the Company will grant you a hire
option grant (“Hire Option Grant”) to purchase one million one hundred forty-six
thousand (1,146,000) shares of the Company’s common stock. The per share
exercise price of each Hire Option Grant shall be thirty five cents ($0.35) per
share. Twenty-five percent (25%) of the shares subject to the Hire Option Grant
shall vest twelve (12) months after the effective date of this Agreement,
subject to your continuing employment with the Company, and no shares shall vest
before such date. The remaining shares shall vest monthly over the next
thirty-six (36) months, in equal monthly amounts, subject to your continuing
employment with the Company.

 

Milestone Option Grant

 

Additionally, one (1) year after the effective date of this Agreement, the
Company will grant you a milestone option grant to purchase one hundred fourteen
thousand six hundred (114,600) shares of the Company’s common stock (the
“Milestone Option Grant”) subject to vesting upon attainment of the following
milestone as described in this paragraph. The Milestone Option Grant will be met
upon the achievement of six million dollars ($6,000,000) in revenue for the
fiscal year of 2015 and the appreciation of the market capitalization of the
Company to eighty million dollars ($80,000,000) in 2015. The per share exercise
price of the Milestone Option Grant shall be the quoted stock price of the
Company at the close of trading on the one (1) year anniversary of the effective
date of this Agreement.

 

Annual Option Grants

 

You will also be eligible for annual grants of options (“Annual Option Grants”),
said Annual Option Grants to be made in the sole discretion of the Company. Each
of the Annual Option Grants shall be granted under, and shall be subject to the
terms and conditions of, the Company’s stock plan.

 

Options and Change in Control

 

All options granted to you by the Company will become vested and exercisable in
full if you are still employed by the Company at the time of a “change of
control” (as defined below) and within twelve (12) months following such “change
of control”.

 

A “Change of Control” shall mean, for purposes of the foregoing paragraph, (i) a
merger or consolidation in which (A) the Company is a constituent party, or (B)
a subsidiary of the Company is a constituent party and the Company issues shares
of its capital stock pursuant to such merger or consolidation, except in the
case of either clause (A) or (B) any such merger or consolidation involving the
Company or a subsidiary of the Company in which the beneficial owners of the
shares of capital stock of the Company outstanding immediately prior to such
merger or consolidation continue beneficially to own, immediately following such
merger or consolidation, at least a majority by voting power of the capital
stock of (x) the surviving or resulting corporation or (y) if the surviving or
resulting corporation is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, the parent corporation of
such surviving or resulting corporation; (ii) the sale, lease, transfer,
exclusive license or other disposition, in a single transaction or series of
related transactions, by the Company or a Company subsidiary of all or
substantially all the assets of the Company and the Company subsidiaries taken
as a whole (except in connection with a merger or consolidation not constituting
a Change of Control under clause (i) or where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned Company subsidiary);
or (iii) the sale or transfer, in a single transaction or series of related
transactions, by the stockholders of the Company of more than fifty (50%) by
voting power of the then-outstanding capital stock of the Company to any person
or entity or group of affiliated persons or entities.

 

Severance

 

In the event that your employment were to be terminated by you for “Good Reason”
or, after nine (9) months of your employment, by the Company without “Cause”
(each, as defined below), you will receive severance of six (6) months of salary
then in effect, together with reimbursement for the cost of up to six (6) months
of COBRA premiums for continued health benefit coverage (for so long as you are
eligible for such coverage through COBRA). Your severance payment will be made
in the form of salary continuation in accordance with the following paragraph.

 



 

 

 

Any obligation of the Company to provide you severance payments or other
benefits following termination is conditioned on your signing an effective
release of claims in the form provided by the Company (the “Employee Release”)
following the termination of your employment, which release shall not apply to
(i) claims for indemnification in your capacity as an officer or director of the
Company under the Company’s Certificate of Incorporation, By-laws or written
agreement, if any, providing for director or officer indemnification, (ii)
rights to receive insurance payments under any policy maintained by the Company
and (iii) rights to receive retirement benefits that are accrued and fully
vested at the time of your termination.

 

Any severance payments to be made in the form of salary continuation pursuant to
the terms of this Agreement shall be payable in accordance with the normal
payroll practices of the Company, and will begin at the Company’s next regular
payroll period following the effective date of the Employee Release, but shall
be retroactive to the date of termination. You agree to provide the Company
prompt notice of your eligibility to participate in the health plan and, if
applicable, dental plan of any employer.

 

It is intended that this Agreement shall conform with all applicable Section
409A requirements to the extent Section 409A applies to any provisions of this
Agreement, and that payments be interpreted as exempt from Section 409A where
possible. Accordingly, in interpreting, construing or applying any provisions of
this Agreement, the same shall be construed in such manner as shall meet and
comply with Section 409A, and in the event of any inconsistency with Section
409A, the same shall be reformed so as to meet the requirements of Section 409A.

 

Cause Definition

 

As used in this Agreement, “Cause” shall mean: (a) commission of, or indictment
or conviction of, any felony or any other crime involving dishonesty; (b)
participation in any fraud, deliberate and substantial misconduct, breach of
duty of loyalty or breach of fiduciary duty against the Company; (c) intentional
and substantial damage to any property of the Company; (d) serious misconduct by
you which reflects adversely upon the company; (e) unsatisfactory performance of
your material duties; or (f) your breach of any material provision of this
Agreement. Provided, however, that neither section (e) nor (f) shall constitute
“Cause” unless within thirty (30) days of the occurrence of the event the
Company claims so qualifies, the Company shall have provided you with written
notice specifying in detail the basis for such claim, and a reasonable
opportunity to cure the claimed unsatisfactory performance or breach, and you
fail to cure such unsatisfactory performance or breach within thirty (30) days
of your receipt of the Company’s notice.

 

Good Reason Definition

 

As used in this Agreement, “Good Reason” shall mean: (1) a material and adverse
diminution of your duties with the Company, (2) a material breach by the Company
of this Agreement; provided, none of the foregoing shall qualify as Good Reason
unless, within thirty (30) days of the occurrence of the event you claim so
qualifies, you shall have provided the Company with written notice specifying in
detail the basis for such claim, and a reasonable opportunity to cure the
claimed Good Reason, and the Company fails to cure such Good Reason within
thirty (30) days of its receipt of your notice; provided further, no termination
for Good Reason shall so qualify unless you shall terminate your employment at
the Company no more than thirty (30) days following the expiration of the
Company’s cure period.

 

At-Will Employment

 

The Company is excited about you joining their ranks and looks forward to a
mutually beneficial and productive relationship. Nevertheless, you should be
aware that your employment with the Company is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice.

 



 

 

 

Background Contingency

 

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

Confidentiality

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your full-time
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Similarly, you agree not to bring
any third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information.

 

Requirements

 

As a condition of your employment, you are also required to sign and comply with
a Confidential Information and Non-Competition Agreement which requires, among
other provisions, non-disclosure of Company proprietary information and an
agreement not to engage in competitive activities with the Company through the
six (6) month period following the termination of your employment.

 

Database Reimbursement

 

The Company will reimburse you fifty percent (50%) of the subscription cost of
one thousand five hundred seventy-five dollars ($1,575) of the Thomson Reuters
Recap database.

 

General

 

To accept the Company’s offer, please sign and date this Agreement in the space
provided below. A duplicate original is enclosed for your records. If you accept
our offer, your first day of employment will be on December 8, 2014. Your
compensation for December 2014 shall be prorated accordingly.

 

The Company will also clarify and assign the number of shares (7,029) granted to
you under the engagement agreement and amendment previously executed between you
and the Company.

 

This Agreement, along with any agreements relating to proprietary rights between
you and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements including, but not limited to,
any representations made during your recruitment, interviews or pre-employment
negotiations, whether written or oral. This Agreement, including, but not
limited to, its at-will employment provision, may not be modified or amended
except by a written agreement signed by the Chief Executive Officer of the
Company and you.

 

We look forward to your favorable reply and to working with you at Surna, Inc.

 

   Sincerely,        /s/ Tom Bollich    Tom Bollich    CEO

 

Agreed to and accepted:

          Signature: /s/ David Traylor           Printed Name: David Traylor  
        Date: December 8, 2014        

 

 

 

 

Exhibit A


Strategic/Corporate Development

 

  ● Competitive intelligence.  Responsible for monitoring market trends and the
competitive landscape in order to provide continuous business improvement
recommendations and to suggest new business venues and both traditional and
nontraditional revenue opportunities.         ● Strategy development.  Creates
appropriate strategies and solutions to ensure a market advantage and
competitive edge including market research at the industry, market, and economic
levels, and the development of customer based research and analysis.         ●
Linking tactics and strategy.  Work in collaboration with the CEO and other
senior executives to execute the organizational strategic plan, setting outcome
based metrics for each program, leading his/her team in creating and
establishing systems to drive the company vision and to track progress towards
those goals, and coaching the team in achieving those goals.         ● Potential
collaborations.  Help identify potential collaborators/targets for corporate
development initiatives.         ● Due diligence. Lead the due diligence process
for companies that are perceived to be potential partners/targets for corporate
development initiatives.         ● Negotiation assistance.  Assist or when
needed drive negotiation of collaborative, JV or M&A agreements.         ●
General.  Serve as a thought partner to the CEO on issues relating to business
development, including the best avenues for growth, market opportunities, and
forecasting data to drive strategy and decisions towards business development.
Perform other duties, as assigned, by the CEO.

 

Operations/Ops Integration

 

  ● Execution.  Holds ownership for the operational execution and delivery of
results including the development of plans, the reporting of progress against
strategic goals.         ● Upfront ERP.  Assist with evaluation of potential ERP
systems.         ● Process definition.  Assist with defining the
manufacturing/assembly process for ERP implementation.         ● ERP
implementation. Help drive and manage ERP implementation.         ●
General.  Interacts with other senior management to provide consultative support
to planning initiatives through financial and management information analyses,
reports and recommendations.

 

IR Function

 

  ● Press releases.  Manage IR process for press releases         ● Internal
IR.  Work with Katie to manage the internal tasks of IR         ● External
IR.  Work with consultants to manage the external tasks of IR         ●
Presentation development.  Assist Tom in developing materials for conferences
and other presentations         ● Material development.  Work to  standardize
all external materials         ● Messaging.  In partnership with the CEO and CFO
will lead the development and presentation of the Company’s value propositions
and business partnership opportunities to high profile and valued corporate
customers and investors

 

Human Resources

 

  ● HR foundation.  Help Tae where needed to build up a human resources
foundation         ● BOD.  Help identify potential BOD members         ● HR
consultant.  Assist with hiring a human resource consultant         ● Smart
growth.  Help company grow effectively and smartly

 



 

 

 

Accounting/Financing Function

 

  ● Budgets.  Assist with budgeting process         ● Proformas.  Assist with
proforma financials creation         ● Revenue modeling.  Assist with defining
effective revenue models         ● SEC documents.  Assist where needed on SEC
documentation submission

 

Financing Strategy

 

  ● Data generation.  Provide data and analysis on financing options         ●
Potential investors.  Identify and connect with reputable institutional
investors         ● Bank selection.  Help identify and select appropriate
financial entities/investment banks


 

Technology/IP Development Strategy

 

  ● Tech evaluation.  Assist in developing and managing technology evaluation  
      ● Tech strategy.  Assist in developing and managing technology strategy  
      ● IP strategy.  Assist in the development and execution of the Company’s
IP strategy

 



 

 

 

 

 

